Filed 5/26/21 In re M.S. CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


In re M.S., Person Coming Under                               B308078
the Juvenile Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No.
AND FAMILY SERVICES,                                          19CCJP03438

       Plaintiff and Respondent,

       v.

L.C.,

       Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Brett Bianco, Judge. Affirmed.
      Leslie A. Barry, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Navid Nakhjavani, Principal Deputy
County Counsel, for Plaintiff and Respondent.




                                                    1
                       INTRODUCTION

       The juvenile court exercised jurisdiction over M.S., the
daughter of L.C. (mother) and G.S. (father),1 under Welfare and
Institutions Code2 section 300, subdivisions (b) and (c). The court
found: (1) M.S. was at substantial risk of serious physical harm
due to father’s interference with her mental health services; and
(2) M.S. was at substantial risk of serious emotional damage due
to father making repeated allegations that M.S. had been abused
in mother’s care, and subjecting her to numerous interviews and
examinations by social workers, medical providers, and police
officers. M.S. was placed with her parents, who were ordered to
participate in family maintenance services.
       At the twelve-month status review hearing, the juvenile
court found the circumstances justifying the initial assumption of
jurisdiction no longer existed and were not likely to exist if
supervision was withdrawn. Thus, it terminated jurisdiction and
issued a juvenile custody order granting the parents joint legal
and physical custody with M.S. primarily living with father.
       On appeal, mother contends the juvenile court erred by
terminating jurisdiction. Specifically, she argues: (1) per section
364, subdivision (c), father’s failure to complete court-ordered
services is prima facie evidence that continued supervision is
necessary; and (2) the record does not contain any evidence to
rebut that evidentiary presumption. We disagree and affirm.



1     Father is not a party to this appeal.

2     All undesignated statutory references are to the Welfare
and Institutions Code.


                                 2
                         BACKGROUND

       Mother and father have one child together, M.S., who was
born in January 2007. The parents separated in 2009 and do not
live together. Per a family court order entered in February 2018,
they shared 50/50 joint legal and physical custody of M.S., with
M.S. primarily residing with mother subject to visitation by
father.
       Prior to the initiation of the dependency case giving rise to
this appeal, between June 2013 and March 2019, the Department
of Children and Family Services (Department) received eight
referrals alleging M.S. had been abused while in mother’s care.
The Department’s investigations into all but one of the referrals
resulted in a determination that the allegations were either
“inconclusive” or “unfounded.” The sole referral containing
“substantiated” allegations of abuse resulted in the Department
filing a petition on behalf of M.S. in 2015, which was dismissed in
December 2016.
       In May 2019, M.S. was interviewed at LAC + USC Medical
Center’s Child Abuse and Neglect Clinic based on “numerous
allegations from her father of ongoing abuse during the time that
she spends with her mother.” During the interview, M.S.
reported: (1) mother and her boyfriend (step-father) argued
frequently and screamed at one another, and that she was afraid
their disputes “will turn physical”; and (2) mother makes her feel
unloved and sad by calling her demeaning names. M.S.’s report
prompted a referral to the Department.
       During the Department’s investigation, M.S. reported she
was tired of being involved with the juvenile court and being
interviewed by social workers, therapists, and police officers. She




                                 3
related she “fe[lt] uncomfortable when so many [of those] people
come talk to [her],” and was confused about why social workers
were frequently checking on her. M.S. further reported that she
felt angry, depressed, frustrated, sad, and scared when “[these]
people come talk to [her.]” According to M.S., these feelings have
driven her to engage in self-harm; she stated she bites her lip
when police officers or social workers come to speak with her, and
that she has cut herself on the arm with a paperclip.
       Mother reported that per a family court order, she enrolled
M.S. in therapy on several occasions with different providers.
Father, however, terminated services each time because he
disapproved of the therapists.
       At the adjudication hearing held in July 2019, the juvenile
court sustained the section 300 petition the Department filed on
M.S.’s behalf, as amended by interlineation.3 In so doing, the
court found the following allegations to be true: (1) M.S. was at
risk of serious physical harm due to father’s “medical neglect,” in
that father “has terminated [her] mental health treatment with
mental health providers on numerous occasions” despite her
“ha[ving] mental and emotional problems, including a diagnosis
of anxiety, depression, suicidal ideations and self-harming
behaviors”; and (2) M.S. was at risk of serious emotional damage
due to father’s “emotional abuse,” in that throughout the parents’
“ongoing custody dispute,” father “ma[de] continuing accusations
that . . . mother [was] abusing and neglecting [M.S.]” and has


3      The court struck from the petition the allegations asserting
mother had emotionally abused M.S. through her involvement in
the parents’ custody dispute, finding they were not supported by
sufficient evidence. By this amendment, mother was rendered a
non-offending parent.


                                 4
“subjected [M.S.] to numerous interviews with medical providers,
social workers, mental health providers and law enforcement
officers on numerous occasions,” which have caused M.S. to
“exhibit[ ] self-harming behaviors[.]”
       The juvenile court declared M.S. a dependent of the court
under section 300, subdivisions (b) and (c), placed M.S. with her
parents under Department supervision, and ordered the parents
to attend mediation to determine a custody arrangement that
would meet M.S.’s needs. The parents’ case plans required them
to participate in individual counseling, conjoint counseling with
M.S. when recommended by her therapist, and a co-parenting
program. The juvenile court further ordered father to submit to a
psychological evaluation under Evidence Code section 730, and
ordered father not to interfere in M.S.’s relationship with her
current therapist or terminate services with the therapist.
       In July 2019, M.S. reported she had used a pen to make
scratch marks on her forearm twice in one week in response to
mother calling her names. Consequently, in August 2019, M.S.
was enrolled in Wraparound Services at her therapist’s
recommendation, as those services were “more intensive” and
“appropriate for [M.S.] due to ongoing concerns of self-harming
behavior and ongoing visitation/custody issues.” Later that
month, M.S. was hospitalized for four days after refusing to visit
with mother and stating “she would rather ‘die than go with her
mother[.]’” Following her discharge, father and mother agreed to
a safety plan by which M.S. would reside with father until their
scheduled mediation.
       In September 2019, the parents attended mediation as
ordered by the juvenile court and agreed to a parenting plan.
Under this plan, they agreed that in light of her wishes not to




                                5
reside with mother, M.S. would live primarily with father, and
mother would temporarily waive her parental time while she and
M.S. participated in services to address their issues. They also
agreed to: (1) refrain from making negative comments about one
another or their friends and family within earshot of M.S.;
(2) return to mediation to create a parenting plan as needed at
the discretion of the juvenile court or the mental health
professionals involved in the case; and (3) consider M.S.’s safety,
welfare, best interests, and wishes.
       In January 2020, father participated in a psychological
evaluation by Dr. Alfredo E. Crespo. In his report, Dr. Crespo
opined father “has been persistent and quite dramatic in
advocating for the protection of his daughter in the mother’s
home,” and has engaged in “relentless, odd, [and] obstinate
efforts to prove that [M.S.] was being abused in her mother’s
care — without much apparent recognition of the negative
emotional impact [his actions] ha[ve] had on his vulnerable
daughter.” Based largely on those observations, he concluded
“father poses a risk of emotional harm to [M.S.]” He noted father
“may benefit from individual counseling” and “a Spanish-
speaking group for parents in high-conflict divorces” to gain
insight on how his actions have negatively affected M.S. and
contributed to her estranged relationship with mother.
       After making significant improvements in her mental
health issues, M.S. was transitioned from Wraparound Services
to community-based therapy in December 2019.
       At the six-month status review hearing held in January
2020, the Department noted its status review report had
recommended termination of jurisdiction in light of M.S.’s
progress, but acknowledged it had received Dr. Crespo’s report




                                 6
after making its recommendation. M.S.’s counsel and counsel for
both parents argued the case should remain open. The juvenile
court rejected the Department’s recommendation. Instead, it
found continued supervision was necessary to ensure the family
addressed the issues initially giving rise to jurisdiction, and
ordered the parties to participate in further family maintenance
services.
        Between January 2020 and the twelve-month status review
hearing held in September 2020,4 M.S. continued to reside with
father. She reported feeling happy and safe in his care and did
not exhibit any signs of neglect, abuse, or self-harm. M.S.
continued to indicate she did not want to see mother, and did not
want to discuss visiting her or attending conjoint therapy with
her “because she feels as though she is being pressured and it
causes her anxiety.” She participated in individual therapy and
family therapy with father. While mother indicated she wanted
to see M.S., she was “cooperative [with] and understanding [of]”
M.S.’s needs, and did not have contact with M.S. at her request to
avoid causing her further anxiety.
        At the twelve-month status review hearing, the
Department again recommended termination of jurisdiction,
emphasizing it did not “believe that there [were] any safety risks
with the family” and “that the situation has stabilized.” M.S.’s
counsel and father’s counsel agreed with the Department. By
contrast, relying on Dr. Crespo’s report, mother’s counsel argued
M.S. was still at risk of emotional abuse by father, as he was
“still displaying the type of behavior that led to the filing of [the]


4     At the agreement of counsel for all of the parties, the
twelve-month status review hearing originally scheduled for July
2020 was continued to September 2020.


                                  7
petition” and had yet to participate in individual counseling or
complete a co-parenting program as required by his case plan.
Mother’s counsel did not offer any new evidence in support of this
position.
       The juvenile court found the conditions justifying the initial
assumption of jurisdiction under section 300 no longer existed
and were not likely to exist if supervision was withdrawn. In
rendering its finding, the court noted that although it “agree[d]
with Dr. Crespo’s recommendation” regarding the potential
benefit father might derive from therapy and a parenting group,
“things have stabilized” in the months following his evaluation of
father. Accordingly, the court terminated jurisdiction and issued
a juvenile custody order granting the parents joint legal and
physical custody, with M.S. primarily residing with father.
       Mother timely appealed.

                          DISCUSSION

I.    Applicable Principles and Standard of Review

      Section 364 applies where, as here, “an order is made
placing a child under the supervision of the juvenile court
pursuant to Section 300 and in which the child is not removed
from the physical custody of his or her parent or guardian[.]”
(§ 364, subd. (a).) Under this statute, the juvenile court must
“review[ ] the status of the case every six months . . . ; under such
review, the court is not concerned with reunification, but in
determining ‘whether the dependency should be terminated or
whether further supervision is necessary.’ [Citations.]” (In re
Pedro Z. (2010) 190 Cal.App.4th 12, 20.) “The juvenile court




                                  8
makes this determination ‘based on the totality of the evidence
before it.’ [Citation.]” (In re Aurora P. (2015) 241 Cal.App.4th
1142, 1155 (Aurora P.).)
       Section 364, subdivision (c) “establishes a ‘statutory
presumption in favor of terminating jurisdiction and returning
the children to the parents’ care without court supervision.’
[Citation.]” (Aurora P., supra, 241 Cal.App.4th at p. 1155.) This
statutory provision states: “After hearing any evidence presented
by the social worker, the parent, the guardian, or the child, the
court shall determine whether continued supervision is
necessary. The court shall terminate its jurisdiction unless the
social worker or [the Department] establishes by a preponderance
of evidence that the conditions still exist which would justify
initial assumption of jurisdiction under Section 300, or that those
conditions are likely to exist if supervision is withdrawn. Failure
of the parent or guardian to participate regularly in any court
ordered treatment program shall constitute prima facie evidence
that the conditions which justified initial assumption of
jurisdiction still exist and that continued supervision is
necessary.” (§ 364, subd. (c), italics added.)
       “Where, as here, the social services agency recommends
termination of jurisdiction, termination will be the ‘default result’
unless either the parent, the guardian, or the child objects and
establishes by a preponderance of the evidence that conditions
justifying retention of jurisdiction exist or are likely to exist
if supervision is withdrawn. [Citation.]” (Aurora P., supra,
241 Cal.App.4th at p. 1163.) Put differently, the party “seeking
to persuade the juvenile court to do something other than
follow the statutory presumption favoring termination of
jurisdiction . . . [bears] the burden to establish the existence of




                                 9
conditions justifying retention of dependency jurisdiction.
[Citation.]” (Ibid.)
       “The substantial evidence standard of review applies in the
usual case in which the social services agency opposes
termination of jurisdiction[.]” (Aurora P., supra, 241 Cal.App.4th
at p. 1156, italics added.) A “different test,” however, applies
where the agency recommends termination of jurisdiction, and
the juvenile court finds that the party bearing the burden of
proving the existence of conditions justifying further supervision
failed to meet that burden. (In re N.O. (2019) 31 Cal.App.5th 899,
925 (N.O).) In the latter situation, “the question is ‘whether the
evidence compels a finding in favor of the appellant[s] as a
matter of law.’ [Citation.]” (Aurora P., supra, 241 Cal.App.4th at
p. 1163; see also N.O., supra, 31 Cal.App.5th at p. 926 [“[T]he test
to be applied is . . . whether . . . [the appellant] can show by
undisputed facts that the juvenile court erred as a matter of law
when it terminated [dependency] jurisdiction . . . . [Citations.]”].)

II.   Analysis

      Mother contends the juvenile court erred by terminating
jurisdiction. In support of this position, she argues father’s failure
to complete court-ordered services—specifically, his failure to
participate in individual counseling and complete a parenting
program—“constituted prima facie evidence that continued
supervision was necessary” under section 364, subdivision (c),
which “was not rebutted” by any evidence in the record. Mother
contends the record reflects supervision is still necessary because
it demonstrates: (1) Dr. Crespo opined father poses a risk of
emotional harm to M.S. because he does not understand how his




                                 10
attempts to prove she had been abused while in mother’s care
negatively impacted her; (2) father continued to engage in the
problematic behaviors giving rise to dependency, as he continued
to express concerns about M.S.’s safety in mother’s care based on
prior allegations of abuse and demanded reinvestigation of those
allegations; and (3) M.S. “recognized that continued juvenile
court intervention was necessary when she asked to be able to
see ‘a specialist who [could] find something better for [her]’” at
the twelve-month status review hearing.
       As mother correctly points out, the record reflects father
did not enroll in individual counseling or complete a co-parenting
program, and therefore did not participate regularly in all of the
services ordered by the juvenile court. By operation of section
364, subdivision (c), father’s non-compliance with his case plan
establishes a rebuttable presumption that “the conditions which
justified initial assumption of jurisdiction still exist and that
continued supervision is necessary.” (§ 364, subd. (c); Evid. Code
§ 602 [“A statute providing that a fact or group of facts is prima
facie evidence of another fact establishes a rebuttable
presumption.”].) As discussed below, however, the evidence
presented was sufficient to rebut this presumption with respect
to each of the grounds on which the court assumed jurisdiction.
We therefore conclude that, under either the substantial evidence
standard or the heightened standard articulated in Aurora P.,
supra, 241 Cal.App.4th at p. 1163 and N.O., supra, 31
Cal.App.5th at p. 926, mother has not shown the order
terminating jurisdiction must be reversed. (See Aurora P., supra,
241 Cal.App.4th at p. 1164 [minors’ failure to carry their burden
under the substantial evidence standard “necessarily”
demonstrated their inability to satisfy the heightened standard].)




                               11
      A.    Jurisdiction Under Section 300, Subdivision (b)

      As noted above, the juvenile court exercised jurisdiction
over M.S. under section 300, subdivision (b) based on father’s
interference with her mental health treatment, finding his
repeated cancellation of services with her therapists constituted
“medical neglect” of her “mental and emotional problems,” which
placed her at risk of serious physical harm. For the reasons
discussed below, we conclude the evidence is sufficient to rebut
the presumption that, given father’s failure to participate
regularly in court-ordered services, these circumstances still
existed at the time of the twelve-month status review hearing.
      First, the record reflects M.S. consistently received mental
health services, and father did not interfere with those services
even though he occasionally had concerns about them, while she
was a dependent of the court. Following the juvenile court’s
dispositional order in July 2019, M.S. participated in individual
therapy until August 2019, when she was transitioned to
Wraparound Services. Initially, father was concerned about the
transition, and did not want her services to change absent court
order, because he wanted to ensure she stayed in therapy and
maintained a relationship with her therapist as required by the
court’s dispositional order. Ultimately, however, he did “not
express [ ] any resistance” to the transition after speaking to
M.S.’s therapist at the time.
      Between August 2019 and early November 2019, the
Wraparound Team “work[ed] with [both parents] to . . . support
M.S.’s progress, emotional health and wellbeing.” Later on in
November 2019, the Wraparound Team determined M.S. no
longer needed intensive services and recommended her transfer




                                12
to community-based therapy. A month later, M.S. was
“linked . . . to a community based therapist through Victims of
Crime, per father’s request.” With this therapist, M.S. engaged in
individual therapy and family therapy with father up through the
termination of jurisdiction. In its final status review report, the
Department stated father ensured M.S.’s psychological needs
were being met, and has been “consistent in ensuring [she]
continues receiving services.”
       Next, the record establishes that as a result of receiving
consistent treatment while her dependency case was open, M.S.
has made significant progress in terms of her mental health. M.S.
has not engaged in self-harm or expressed a desire to self-harm
since July 2019. In December 2019, she reported feeling less
anxious, and reported engaging in “more confident behaviors,
such as intervening in a fight [at school] . . . and reporting
incidents to school staff.” Four months later, step-mother
reported M.S. “has ‘[c]hanged a lot,” that M.S. was “‘better than
before[,]’” and that she “ha[d] no concerns about [M.S.]” In its
final status review report, the Department reported M.S.:
(1) “appear[ed] to be developing well and age appropriately”;
(2) stated she felt “happy and safe” while living with father and
step-mother; (3) has made “positive progress in her behaviors”;
and (4) appeared “to be well bonded, thriving, and growing under
[father’s] care[.]”
       Furthermore, the record demonstrates father is invested in
M.S.’s mental health, has been involved in her services, and will
ensure she continues to receive them in the future. Prior to her
enrollment in Wraparound Services, father regularly participated
in conjoint therapy with M.S. On several occasions, he also
contacted M.S.’s therapist to address his concerns when M.S.




                                13
became upset. Following her graduation from Wraparound
Services and return to community-based therapy, father
consistently participated in family therapy with M.S. and
attended collateral sessions with her therapist to support her
mental health goals. In its final status review report, the
Department observed father remained motivated to ensure M.S.
continued to make progress in her mental health goals and
experienced less anxiety in the future.
       Additionally, we are not persuaded by mother’s argument
that the Department’s reports of M.S.’s progress are belied by her
own comments at the twelve-month status review hearing. There,
M.S. asked to address the court shortly after mother’s counsel
argued she was still at risk of emotional abuse by father, and the
juvenile court rejected that argument, found further supervision
was not required, and granted the parents joint legal and
physical custody with M.S. primarily residing with father. She
stated: “There’s just one thing I need to say because . . . you guys
are saying that my dad . . . does things to me. Now you said you
want me to go to the custody of father when you guys are saying
he manipulates me and says things to me. My father doesn’t do
anything. [¶] My father . . . helps me. He studies with me. And I
don’t know how you guys could say that. And I think it’s better if
I see a specialist who can find something better for me because
I’m already tired of living like this to be honest. . . . I think I need
a specialist to see me with respect to me and what could go better
for me in my future.” In response, the court directed M.S.’s
counsel to “explain to her what happened [at the hearing] and
what that means for her.”
       Taken in context, M.S.’s comments do not establish she
“recognized that continued juvenile court intervention was




                                  14
necessary,” as mother contends. Rather, M.S.’s remarks indicated
she: (1) did not want the juvenile court to be involved in her life
any longer; (2) firmly disagreed with mother’s counsel’s
contention that father had emotionally abused her in the past
and posed a risk of abuse in the future;5 (3) believed that a
“specialist,” rather than the lawyers involved in her dependency
case, would be better qualified to determine the arrangements
that would best suit her needs; and (4) may not have fully
understood the rulings made at the hearing.
       Accordingly, we conclude mother has not shown the trial
court’s finding that, despite father’s failure to participate
regularly in court-ordered services, the conditions giving rise to
jurisdiction under section 300, subdivision (b) did not exist, and
were not likely to exist upon the withdrawal of supervision, is
unsupported by substantial evidence. She has therefore also
failed to demonstrate “‘the evidence compels a finding in [her]
favor . . . as a matter of law. [Citation.]’” (Aurora P., supra, 241
Cal.App.4th at p. 1163; see also id. at p. 1164 [minors’ failure to
satisfy substantial evidence standard demonstrated their
inability to satisfy heightened standard].)



5     At the six-month status review hearing, mother’s counsel
also relied on Dr. Crespo’s report to argue supervision was
necessary because father was emotionally abusing M.S. As she
did at the twelve-month status review hearing, M.S. disagreed
with those assertions, stating: “Right now what I just heard [was]
that supposedly my dad’s abusing me and not taking care of my
mental health, that’s a lie right there. So I just want to say that
my dad’s not abusing me at all. He’s taking care of me, doing the
best to protect me. And [what] I heard . . . is making me mad.
And I don’t like hearing what they said [about] my dad.”


                                15
      B.    Jurisdiction Under Section 300, Subdivision (c)

       The evidence is also sufficient to rebut the presumption
that M.S. remains at risk of serious emotional harm due to father
repeatedly alleging she was abused while in mother’s care,
thereby subjecting her to excessive interviews by social workers,
medical personnel, and police officers.
       As an initial matter, the record reflects that following the
petition’s adjudication, M.S. did not engage in self-harm or report
any emotional problems in response to speaking with social
workers or being examined by other individuals involved in this
dependency case. Rather, between July 2019 and the termination
of jurisdiction in September 2020, M.S. consistently reported her
anxiety and self-harming behaviors were triggered by: (1) mother
calling her names and speaking to her negatively; (2) being
around mother and step-father, who fought frequently and
reportedly visited her at school to talk to her against her will; and
(3) feeling pressured to return to mother’s care, visit mother,
have contact with mother, or attend conjoint therapy with
mother.
       Next, we acknowledge mother correctly points out father
has continually expressed concerns about M.S.’s safety while in
mother’s care, even after M.S. was no longer seeing mother and
was residing with him. The evidence, however, demonstrates
father is unlikely to make additional allegations of abuse or
demand further investigation into prior allegations in the future.
Due to his ongoing concerns, in June 2020, M.S. participated in a
forensic examination at father’s request to rule out any
undisclosed physical or sexual abuse. The record does not
indicate M.S. reported any emotional problems or that she




                                 16
engaged in any self-harm due to the examination. Father stated
“he had . . . ‘peace of mind’ after the exam results reported no
child safety concerns for [M.S.].”
       Moreover, the record demonstrated the parents’ custody
dispute has largely come to rest. As noted above, by participating
in mediation, the parents agreed to allow M.S. to reside primarily
with father in order to respect her wishes and accommodate her
mental health needs. This custodial arrangement remained in
place without incident through the termination of jurisdiction,
and has been beneficial to M.S. who, as noted above, has
consistently reported feeling safe and happy while residing with
father. While mother desires to visit M.S. and begin conjoint
therapy with her to improve their relationship, she understands
M.S.’s mental health is paramount. Thus, mother has respected
M.S.’s boundaries and has not had contact with her since August
2019 to avoid triggering her anxiety and/or self-harming
behaviors. The juvenile custody order grants the parents joint
legal and physical custody, adopts the custodial arrangement
above, and permits the parents to determine parenting time in
light of M.S.’s preferences and needs in the future.
       Finally, we are not persuaded by mother’s contention that
Dr. Crespo’s report unequivocally demonstrates continued
jurisdiction was necessary. Dr. Crespo opined father “poses a risk
of emotional harm to [M.S.]” because he did not recognize how his
repeated efforts to prove she had been abused in mother’s care
had a “negative emotional impact” on her. As the juvenile court
correctly acknowledged, however, the report was outdated by the
time of the twelve-month status review hearing in September
2020; it was completed in January 2020 and was based on a
single interview with father conducted that month. Therefore, the




                               17
report did not account for or address much of the evidence
discussed above, which shows father is unlikely to make future
attempts to prove M.S was abused while with mother in the past.
       Accordingly, for the reasons discussed above, we conclude
mother has not established the trial court’s finding that, even
though father did not participate regularly in court-ordered
services, the circumstances initially justifying jurisdiction under
section 300, subdivision (c) no longer existed and were not likely
to exist upon withdrawal of supervision, is unsupported by
substantial evidence. Consequently, she also has not “show[n] by
undisputed facts that the juvenile court erred as a matter of law”
when it terminated jurisdiction. (N.O., supra, 31 Cal.App.4th at
p. 926; see also Aurora P., supra, 241 Cal.App.4th at p. 1164.)




                                18
                       DISPOSITION
     The order terminating dependency jurisdiction is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                              19